Citation Nr: 9902197	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-10 746	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).


FINDINGS OF FACT

1.  The record contains all relevant evidence necessary for 
an equitable disposition of the veterans appeal.

2.  The veteran has Level II hearing acuity in his right ear 
and Level IV hearing acuity in his left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.85, Diagnostic Code 6100 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned for his 
service-connected bilateral hearing loss should be increased 
to reflect more adequately the severity of his 
symptomatology.  He asserts that his hearing aids are 
ineffective when exposed to background noise, and that 
therefore, the effect of background noise on his speech 
recognition should be tested and considered.  The Board 
acknowledges the veterans contentions; however, the 
preliminary question before the Board is whether the veteran 
has submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  A 
mere allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  Accordingly, as the veteran has asserted 
that his hearing loss has worsened, the Board finds that the 
veteran has presented a claim that is well grounded.  The 
Board also is satisfied that all relevant evidence has been 
obtained and properly developed, and that no further 
assistance to the veteran is required to fulfill the duty to 
assist.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  38 
U.S.C.A. § 1155.  Hearing loss disability evaluations range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by controlled 
speech discrimination tests, in conjunction with the average 
hearing threshold level, as measured by pure tone audiometry 
tests in the frequencies 500, 1,000, 2,000, 3,000, and 4,000 
cycles per second.  The revised rating schedule establishes 
11 auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85 (1998).  The degree of disability 
resulting from service-connected defective hearing is 
mechanically determined by applying the numeric designations 
assigned to the rating schedule after audiometric evaluations 
are conducted.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Results of the evaluations are analyzed using 
the tables contained in 38 C.F.R. § 4.87, Diagnostic Code 
6100.

By rating decision dated August 1977, the RO granted the 
veteran service connection and assigned him a noncompensable 
evaluation for bilateral hearing loss.  That noncompensable 
evaluation has remained in effect since the decision was 
issued.  In September 1996, the veteran filed a claim for an 
increased evaluation. 

During a VA examination in November 1996, an audiometer 
revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
50
55
55
LEFT
20
45
65
65
85

The veteran had average puretone decibel loss of 51 in the 
right ear and of 65 in the left ear, and speech recognition 
of 94 percent in the right ear and of 80 percent in the left 
ear.

The veteran underwent a private evaluation in December 1996, 
during which the following pure tone thresholds, in decibels, 
were shown:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
55
55
60
LEFT
30
45
65
65
85

Average puretone decibel loss was not noted, but the 
veterans speech recognition ability was recorded as 88 
percent in the right ear and 68 percent in the left ear.  

According to the above findings, the veterans speech 
recognition was poorer than previously indicated on VA 
examination.  However, due to the fact that the RO was 
unclear regarding the criteria used by the private physician 
in determining the level of impairment caused by the 
veterans hearing loss, the veteran was afforded another VA 
examination.  In January 1998, an audiometer revealed the 
following pure tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
45
50
50
55
LEFT
20
45
65
65
85

The veteran had an average puretone decibel loss of 50 in the 
right ear and of 65 in the left ear.  His speech recognition 
ability was 88 percent in the right ear and 80 percent in the 
left ear. 

Based on the recent, most favorable VA audiological 
examination report, the veteran has Level II hearing acuity 
in his right ear and Level IV hearing acuity in his left ear.  
See 38 C.F.R. § 4.85, Table VI.  In light of these numeric 
designations, a noncompensable evaluation is warranted under 
38 C.F.R. § 4.87, Table VII, Diagnostic Code 6100.  The 
speech discrimination scores of the veterans December 1996 
private audiological examination, when read in conjunction 
with average puretone decibel loss shown on the most recent 
VA examination, satisfy criteria for a 10 percent evaluation 
under 38 C.F.R. § 4.87, Diagnostic Code 6101; however, they 
are unacceptable for rating purposes.  The Board is unclear 
how the speech discrimination scores were derived and whether 
private testing conformed to VA standards. 

The Board acknowledges the veterans contention that he 
experiences difficulty hearing in certain circumstances; 
however, it finds that the veterans hearing deficit has not 
been shown to be of such severity to warrant a compensable 
evaluation under applicable schedular standards.  In reaching 
its decision, the Board considered the complete history of 
the disability at issue as well as the current clinical 
manifestations and the effect the disability has on the 
earning capacity of the veteran.  See 38 C.F.R. §§ 4.1, 4.2, 
4.41.  In addition, the Board considered the applicability of 
the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 
5107(b), but as there was no approximate balance of positive 
and negative evidence on record, reasonable doubt could not 
be resolved in the veterans favor.



ORDER

A compensable evaluation for bilateral hearing loss is 
denied.


REMAND 

The veteran has indicated that his hearing impairment has 
resulted in the loss of jobs, thereby suggesting that the 
schedular criteria are inadequate to evaluate his hearing 
disability, and that he is entitled to an increased 
evaluation on an extra-schedular basis.  Allegedly, his 
speech recognition worsens when he is exposed to background 
noise, and due to current testing procedures, the true extent 
of that worsening cannot be shown. The Board finds that the 
veterans claim implicitly includes entitlement to an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) (1998). 
Accordingly, the case is remanded to the RO for the following 
action:

1. The veteran should be offered the opportunity to 
submit evidence to support his claim that his 
hearing 
disability has caused marked interference with 
employment (i.e., beyond that contemplated in the 
assigned evaluation), or necessitated frequent 
periods of hospitalization. See 38 C.F.R. 
§ 3.321(b).

2.  The RO should then adjudicate the 
veterans entitlement to an 
extraschedular evaluation in accordance 
with the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  If the veterans claim 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Boards decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998). 


- 2 -
